The defendant James Taylor was tried before his Honor J. Paul Frizzelle and a jury at July Term, 1944, of Wake Superior Court upon a bill of indictment charging him with the murder of one J. L. Taylor. The jury returned verdict of guilty of murder in the first degree, as charged in the bill of indictment. Thereupon judgment was rendered sentencing the defendant to death by asphyxiation, as provided by law. From this judgment defendant gave notice of appeal *Page 480 
to the Supreme Court. However, no case on appeal has been docketed in this Court and no case on appeal has been filed in the office of the clerk of the Superior Court of Wake County. The time agreed upon for perfecting appeal has expired, and the attorney representing the defendant has notified the clerk of the Superior Court of Wake County that he does not intend to pursue the appeal, finding in the record no ground therefor.
The defendant having failed to file proper case on appeal and his attorney having given notice that he had abandoned the appeal, the Attorney-General moves that the case be docketed here and the judgment of the Superior Court affirmed under Rule 17.
Before ruling on this motion, we have carefully examined the record and find therein no error. The motion of the Attorney-General to docket and dismiss the appeal is, therefore, allowed. S. v. Watson, 208 N.C. 70,179 S.E. 455.
Appeal dismissed. Judgment Affirmed.